Citation Nr: 1333490	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for visual impairment, claimed as pulsating focus of the right eye.  

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to an initial rating higher than 20 percent for chronic lumbosacral strain with spasm.  

4.  Entitlement to an initial rating higher than 10 percent for laceration scar of the right outer eye.  

5.  Entitlement to an initial rating higher than 10 percent for scars of the right outer eye/right parietal scalp.  

6.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.  

7.  Entitlement to an initial compensable rating for sarcoidosis.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1984 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, which granted service connection for sarcoidosis (assigning a noncompensable rating), effective from April 2008, and which denied service connection for visual impairment (claimed as pulsating focus of the right eye).  

This case also comes to the Board on appeal of a February 2009 rating decision of a VARO in Columbia, South Carolina, which currently has jurisdiction of the case and is handling the appeal.  In that rating decision, the RO granted service connection for degenerative disc disease of the cervical spine (assigning a 20 percent rating), chronic lumbosacral strain with spasm (assigning a 20 percent rating), laceration scar of the right outer eye (assigning a 10 percent rating), scars of the right outer eye/right parietal scalp (assigning a 10 percent rating), and irritable bowel syndrome (assigning a noncompensable rating); all were made effective from April 2008, except for scars of the right outer eye/right parietal scalp, which was effective from October 23, 2008 (the date of a change in law allowing for an additional rating for painful scars).  The Veteran appeals for higher ratings.  Also from the rating decision, the Veteran appealed the RO's denial of a TDIU.  

The Veteran filed a notice of disagreement with the aforementioned rating decisions in June 2009, and the RO issued a statement of the case to him in May 2010.  Thereafter, the Veteran perfected his appeal to the Board with the filing of a substantive appeal in June 2010.  Meanwhile, in a May 2010 rating decision, the Columbia RO granted a 10 percent rating for irritable bowel syndrome, effective from April 2008, and the Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2013, the Veteran appeared at the Columbia RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

At his hearing in March 2013, the Veteran testified that he applied for and was denied Social Security Administration (SSA) disability payments, and that he was thinking about re-applying for benefits.  There is no documentation in the file to show that records from SSA, which may be relevant to the claims on appeal, have been sought.  In light of VA's duty to assist the Veteran with the claims, the case must be remanded to the RO so that the SSA decision and associated medical records may be obtained and incorporated into the claims file.  38 U.S.C. § 5103A. 

Also at the hearing, the Veteran indicated that he was receiving ongoing treatment from private facilities for the medical conditions at issue.  It was noted that the record would be held open for 60 days to allow him to submit additional medical evidence.  The Veteran's representative also indicated that he would assist the Veteran in completing the VA Form 21-4142s (medical release forms authorizing VA to obtain medical records on behalf of the Veteran).  Subsequently, in April 2013 the Veteran submitted three signed medical releases for private providers (without specifying dates of treatment or conditions treated by the providers), along with copies of private medical records from some of the same named providers (some of which are duplicative of records already contained in the claims file).  Most of the private medical records are dated no later than 2009 and are thus not reflective of recent treatment, but some records show prescriptions for medications were filled in July and August 2012 (it is not known if there are any medical evaluation and treatment records that precede such prescriptions).  The RO should confirm with the Veteran whether or not he desired VA to obtain more recent records from the named providers on his behalf.  

The Board notes that the most recent VA examinations that were conducted to assess the severity of the service-connected disabilities at issue were completed in October 2010.  Although the Veteran has not specifically alleged that his disabilities have worsened since that time, it is possible that any additional medical evidence that may be added to the claims file as a result of the aforementioned development may indicate that another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Secure from SSA all records pertaining to the Veteran's application(s) for SSA disability benefits, including a copy of the determination(s) on his claim and all records considered.  If the records are unavailable because they have been lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

2.  Contact the Veteran and ask whether he desired VA to obtain medical treatment records from the private providers indicated on the signed medical releases he submitted in April 2013 along with copies of various treatment records.  If so, the Veteran should complete and return to the RO the VA Form 21-4142s, specifying the dates of treatment and the conditions treated by the providers.  Thereafter, the RO should obtain for association with the claims file all indicated medical records identified by the Veteran.  

3.  Following completion of the foregoing, review the record including any new evidence added to the claims file, and determine whether any additional VA examinations are warranted to decide the claims.  For example, if the evidence suggests that the Veteran's claimed disabilities have increased in severity, schedule him for the appropriate VA examination(s) to ascertain the nature and severity of the disabilities and the extent to which the disabilities may or may not preclude obtaining and maintaining gainful employment.  

4.  After the completion of the above development, the RO should adjudicate the eight claims on appeal.  If any is denied, furnish the Veteran an appropriate supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).


